         Case 1:17-cr-00040-DAD-BAM Document 174 Filed 10/02/20 Page 1 of 6


 1

 2

 3

 4
                        UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                         Case No. 1:17-cr-00040-DAD-BAM

 8                   Plaintiff,                        ORDER RE LIMITED APPOINTMENT
                                                       OF INVESTIGATOR
 9             v.

10   LESLIE HOOD,                                      ORDER MODIFYING ORDER RE
                                                       LIMITED APPOINTMENT OF
11                   Defendant.                        INVESTIGATOR AND TOXICOLOGY
                                                       LABORATORY FOR TESTING
12                                                     SAMPLES FROM DEA LIMS: 2016-SFL7-
                                                       12610 (Exhibit 7); 2016-SFL7-02611 (DEA
13                                                     Exhibit 8) and 2016-SFL-7-02611 (DEA
                                                       Exhibit 9)
14
                                                       (Doc. No. 144.)
15

16          This matter is before the Court on the request by Defendant Leslie Hood (“Defendant”),

17 proceeding pro se in this criminal action pursuant to Faretta v. California, 422 U.S. 806

18 (1975), to permit the investigator appointed to assist him in this case to interview a FedEx

19 shipping center manager and to increase the total funds authorized to be expended on the
20 investigation. (Doc. Nos. 171, 173.)

21          Having considered Defendant’s request, the arguments before the Court, and the record

22 in this matter, the request is GRANTED. Additionally, the Court will modify its March 17,

23 2020 order appointing Bill Posey of Central Valley Toxicology as an expert and appointing the

24 Pipkin Detective Agency as an investigator in this case (Doc. No. 144) as follows.

25        I.        Background

26          On May 29, 2018, Defendant filed motions requesting appointment of a paralegal and

27 an investigator to assist him in the preparation of his defense. (Doc. Nos. 70, 71.) Defendant’s

28 motions failed to demonstrate why appointment of a paralegal or investigator was necessary for


                                                   1
         Case 1:17-cr-00040-DAD-BAM Document 174 Filed 10/02/20 Page 2 of 6


 1 any defense and the Court accordingly denied Defendant’s motions at a hearing on July 10,

 2 2018. (Doc. No. 79.) However, the Court advised Defendant that it would entertain a further

 3 motion for appointment of an investigator should he pinpoint why one was needed. (Id.)

 4          On July 9, 2019, Defendant filed a motion seeking reconsideration of his prior motions

 5 requesting appointment of a paralegal and an investigator. (Doc. No. 99.) On July 31, 2019,

 6 the Court held a hearing on the motion and, following oral argument, tentatively approved

 7 appointment of an investigator and paralegal subject to Defendant providing a detailed scope of

 8 proposed work for each and estimated time required to perform the work. (Doc. No. 100.)

 9 Defendant subsequently submitted a document describing the proposed scope of work for an

10 investigator and paralegal as well as an estimate of time required to perform the work, which

11 was filed under seal. (Doc. No. 103.) The Court held a further hearing on the motion on

12 August 12, 2019 and ordered Defendant’s proposed scope of work and time estimate to be filed

13 under seal. (Doc. No. 101.) On August 14, 2019, the Court issued an order appointing an

14 investigator for the limited purpose of meeting with Defendant to determine the scope of any

15 proposed investigation and to provide information to the Court regarding the investigator’s

16 hourly rate, as well as an estimate of the number of hours necessary to accomplish the proposed

17 scope of investigation. (Doc. No. 102.)

18          On August 26, 2019, September 9, 2019, and September 30, 2019, the Court held status

19 conferences regarding discovery and discussed Defendant’s request for an investigator during
20 sealed portions of the hearing. (Doc. Nos. 104, 108, 111.) On August 26, 2019, Defendant

21 confirmed that he met with an investigator coordinated by the Criminal Justice Act (“CJA”)

22 panel pursuant to the Court’s order appointing an investigator for a limited purpose. (Doc. Nos.

23 104.) On August 28, 2019, the Court issued an order regarding the limited appointment of an

24 investigator authorizing further investigation, which was filed under seal. (Doc. No. 107.)

25 Robert Gonzalez, the investigator coordinated by the CJA panel, appeared on September 9,

26 2019, and investigator Robert O’Day appeared on September 30, 2019, at Defendant’s request.
27 (Doc. Nos. 108, 111.) An investigator was not appointed at that time because the scope of the

28 investigation proposed by Defendant changed and was no longer relevant to the issues in the


                                                  2
         Case 1:17-cr-00040-DAD-BAM Document 174 Filed 10/02/20 Page 3 of 6


 1 case.

 2          On December 19, 2019, Defendant filed a motion for discovery requesting to inspect

 3 and analyze a representative sample of the drugs the United States intends to introduce at trial.

 4 (Doc. No. 119.) The United States did not oppose this request. (Doc. No. 128.) The Court

 5 held a hearing on the motion on February 10, 2020, and Defendant requested an investigator be

 6 appointed in order to assist in coordinating the inspection and testing of the drug evidence.

 7 (Doc. No. 133.) Defendant requested that the hearing be continued in order to allow an

 8 investigator to appear. (Id.) On February 24, 2020, the Court held a further hearing on

 9 Defendant’s motion. (Doc. No. 136.) An investigator did not appear on Defendant’s behalf

10 and the hearing was continued at Defendant’s request in order to allow the investigator to

11 appear. (Doc. No. 137.)

12          On March 16, 2020, the Court held a further hearing on Defendant’s motion. (Doc. No.

13 143.) Investigator Rocky Pipkin of Pipkin Detective Agency appeared and described his

14 qualifications. The Court subsequently issued an order dated March 17, 2020 appointing Bill

15 Posey of Central Valley Toxicology as an expert to inspect and analyze a representative sample

16 of the drugs the United States intends to introduce at trial and appointing the Pipkin Detective

17 Agency as an investigator to assist with Defendant’s request to test the drug samples. (Doc. No.

18 144.) The Court appointed the Pipkin Detective Agency at a rate of $75 per hour and set a

19 maximum amount of $2,600.00 to be expended on any investigation. (Id.) Additionally, the
20 Court’s order directed Central Valley Toxicology and Pipkin Detective Agency to coordinate a

21 convenient date and time for the analysis and testing of the samples within thirty (30) days of

22 the order. (Id.)

23          On September 10, 2020, the parties requested a status conference with the Court. (Doc.

24 No. 166.) The Court held a status conference on September 23, 2020, and the parties discussed

25 Defendant’s request to test the full drug exhibits. (Doc. No. 171.) The United States indicated

26 that it was willing to allow testing of the full drug exhibits if Defendant entered in to a
27 stipulation waving objections that the transfer of the full drug exhibits to Central Valley

28 Toxicology broke the chain of custody. (Doc. Nos. 170, 171.) The Court and the parties also


                                                     3
         Case 1:17-cr-00040-DAD-BAM Document 174 Filed 10/02/20 Page 4 of 6


 1 discussed issues with Central Valley Toxicology’s availability, including the expiration of its

 2 DEA registration. (Doc. No. 171.) At the status conference, the United States further advised

 3 the Court that Pipkin Detective Agency had expressed concerns that it had limited hours

 4 available and the Court advised that it would be willing to extend the investigator’s hours

 5 within reason. (Id.)

 6          On September 30, 2020, the Court held a further status conference. (Doc. No. 173.) At

 7 the conference, the Court noted that the United States had filed a status report stating Central

 8 Valley Toxicology had resolved the issues with its controlled substance license and the DEA

 9 had confirmed the renewal. (Doc. Nos. 172, 173.) Defendant expressed concerns regarding

10 stipulating to chain of custody and declined to do so. (Doc. No. 173.) The Court ordered that a

11 representative sample of the drugs would be tested. (Id.) The United States confirmed that the

12 drug samples previously sent to Central Valley Toxicology had been returned to the DEA and

13 were no longer in Central Valley Toxicology’s possession. The United States further agreed to

14 coordinate with the DEA so that the Pipkin Detective Agency could view the drug samples

15 before they were sent back to Central Valley Toxicology. (Id.) At the conference, Defendant

16 further requested that Pipkin Detective Agency be permitted to interview the manager of the

17 FedEx shipping center from which the drugs at issue in this case were seized. (Id.)

18       II.      Discussion

19          The CJA provides that courts may “furnish [] representation for any person financially

20 unable to obtain adequate representation.” 18 U.S.C. § 3006A(a). “Representation” includes

21 …. “counsel and investigative, expert, and other services necessary for adequate

22 representation.” Id. Courts shall authorize investigative, expert and other services “[u]pon

23 finding, after appropriate inquiry in an ex parte proceeding, that the services are necessary and

24 that the person is financially unable to obtain them . . . .” 18 U.S.C. § 3006(A)(e). A pro se

25 criminal defendant does not have an automatic entitlement to the appointment of an

26 investigator or paralegal to assist in the defense of pending criminal charges and must
27 demonstrate with specificity the reasons why such services are required. 18 U.S.C. §

28 3006(A)(e); see also United States v. Valtierra, 467 F.2d 125, 126 (9th Cir. 1972); United


                                                    4
         Case 1:17-cr-00040-DAD-BAM Document 174 Filed 10/02/20 Page 5 of 6


 1 States v. Davis, 582 F.2d 947, 951 (5th Cir.1978) (“When requesting investigative services, a

 2 defendant must show specifically the reasons why the services are necessary.”); United States

 3 v. Rodriguez–Lara, 421 F.3d 932, 940 (9th Cir. 2005), overruled on other grounds by United

 4 States v. Hernandez-Estrada, 749 F.3d 1154 (9th Cir. 2014); United States v. Nelson, 137 F.3d

 5 1094, 1101 n.2 (9th Cir. 1998); see also United States v. Cole, 2015 WL 5178425, at *3 (E.D.

 6 Cal. Aug. 28, 2015) (declining pro se criminal defendant’s request for investigator where

 7 defendant failed to show that the requested services were necessary for adequate

 8 representation).

 9          Here, Defendant requests that the scope of the Pipkin Detective Agency’s appointment

10 be expanded to permit the investigator to interview the manager of the FedEx shipping center

11 from which the drugs at issue in this case were seized. In light of Defendant’s pro se status, the

12 Court finds that Defendant has adequately demonstrated that it is necessary at this time to

13 appoint an investigator for this limited purpose. Pipkin Detective Agency will be permitted to

14 meet with the FedEx shipping center manager, conduct an interview, and meet with Defendant

15 to discuss the results of the interview.

16          Additionally, the Court’s order appointing Central Valley Toxicology as an expert and

17 appointing the Pipkin Detective Agency as an investigator directed them to coordinate a

18 convenient date and time for the analysis and testing of the samples within thirty (30) days.

19 (See Doc. No. 144.) However, this time period has lapsed and the samples have been returned
20 to the DEA. Accordingly, the Court will modify its order and extend the time to coordinate

21 testing of the samples.

22          Finally, the Court will increase the maximum amount that may be expended on any

23 investigation to a total of $3,300.00 (at a rate of $75 per hour).

24       III.     Conclusion

25         For the foregoing reasons, IT IS HEREBY ORDERED:

26          1.    Defendant’s request to expand the scope of the Pipkin Detective Agency’s

27 appointment and to increase the total funds authorized to be expended on the investigation is

28 GRANTED;


                                                    5
         Case 1:17-cr-00040-DAD-BAM Document 174 Filed 10/02/20 Page 6 of 6


 1          2.    The limited purpose of the Pipkin Detective Agency’s appointment is modified to

 2 include meeting with the FedEx shipping center manager, conducting an interview, and

 3 meeting with Defendant to discuss the results of the interview;

 4          3.    Central Valley Toxicology and the Pipkin Detective Agency shall coordinate a

 5 convenient date and time for the analysis and testing of the drug samples pursuant to the

 6 Court’s March 17, 2020 order (Doc. No. 144) within thirty (30) days of the date of this Order;

 7          4.    The maximum amount that may be expended on any investigation is increased to

 8 a total of $3,300.00 (at a rate of $75 per hour); and

 9          5.    The Clerk of the Court is directed to serve a copy of this order on the Federal

10 Defender’s Office, Connie Garcia, CJA Panel Administrator, on the Pipkin Detective Agency

11 at 4318 W Mineral King, Visalia, CA 93291, and on Central Valley Toxicology at 1580

12 Tollhouse Rd, Clovis, CA 93611.

13
     IT IS SO ORDERED.
14

15     Dated:    October 2, 2020                            /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   6
